Citation Nr: 1036811	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-34 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to an initial disability rating greater than 30 
percent for service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDING OF FACT

Since the award of service connection, the Veteran's service-
connected psychiatric disability has been manifested by symptoms 
no worse than chronic sleep impairment; anxiety, including 
irritability and exaggerated startle response; suspiciousness, 
including social isolation and hypervigilance; disturbance of 
mood; and difficulty establishing and maintaining effective 
social relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for service-
connected psychiatric disability have been met since June 29, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from January 1966 to December 
1968.  His Report of Transfer or Discharge (DD Form 214) shows 
that the Veteran was awarded the National Defense Service Medal, 
the Combat Infantrymans Badge, the Parachute Badge, the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Good Conduct 
Medal.  

The Veteran was afforded a VA examination in October 2005.  The 
Veteran reported having trouble readjusting to society upon 
return from Vietnam.  He stated that he preferred to be alone, 
started to drink heavily, and had frequent marital conflicts that 
ultimately led to divorce.  The Veteran reported deliberately 
running his car into a power pole after finding out that his 
first wife had had an affair while he was in Vietnam.  The 
Veteran is now re-married with one son from his second marriage 
and is employed by the U.S. Postal Service.  The Veteran further 
reported experiencing flashbacks triggered by backfiring vehicles 
or the unexpected dropping of objects, nightmares with trouble 
sleeping, and troubles with crowds.  The Veteran stated that his 
symptoms are more severe when he is not drinking alcohol.  On 
examination, the Veteran had orientation within normal limits.  
His hygiene, appearance, and behavior were appropriate.  The 
Veteran appeared highly anxious and presented with a speech 
problem (stuttering).  His thought patterns seemed to race and 
became jumbled.  The examiner noted that the Veteran was 
extremely hypervigilant and constantly looking down as though 
scanning for booby-traps.  He also noted that the Veteran is 
markedly avoidant of crowds and people, avoids eating lunch with 
others, and appears to be deeply troubled by survivor's guilt.  
The examiner found the Veteran to be capable of managing his own 
financial affairs, but noted that he demonstrated problems with 
concentration and focus.  The examiner provided an Axis I 
diagnosis of PTSD, severe and chronic, recurrent major 
depression, and history of substance abuse disorder (alcohol) in 
partial remission.  He also provided an estimated global 
assessment of functioning (GAF) score of 44.  The VA examiner 
noted that the Veteran had received treatment from a private 
physician.  Records from the Veteran's private physician are 
associated with the record and are unremarkable for treatment 
related to PTSD, other than to note sleep troubles.  

In November 2005, the RO granted the Veteran service connection 
for PTSD with major depression, and history of substance abuse 
disorder, alcohol in partial remission.  The RO assigned a 30 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411, effective June 29, 2005.  

The Veteran disagreed with the assigned 30 percent disability 
rating.  The RO sent a follow-up VCAA notice letter in June 2006 
that informed the Veteran of the information and evidence 
necessary to obtain a higher disability rating.  

That same month, the Veteran submitted statements from friends, 
family, and co-workers who offered their observations of the 
Veteran's mood and behavior.  One friend reported that the 
Veteran has suffered from depression and anxiety since returning 
from Vietnam and that his symptoms have escalated in the prior 
six months.  The Veteran's sister reported that the Veteran's 
nervousness has caused insomnia, the inability to stand being 
within confined places, and apprehension when in large crowds.  
She also commented that the Veteran engaged in self-destructive 
behavior such as heavy drinking.  Another sister reported that 
the Veteran was nervous and withdrawn upon returning from Vietnam 
and that he has trouble sleeping and is easily angered.  The 
Veteran's brother stated his belief that the Veteran's military 
experience caused a stressful change in his life.  The Veteran's 
wife reported that the Veteran had since 1977 spoken on a weekly 
basis about fellow soldiers being killed and wounded.  She stated 
that he has frequent outbursts of anger and tears, withdrew from 
his friends, and experienced depression.  A childhood friend 
commented that the Veteran did not like to leave the house and no 
longer engaged in hobbies, such as golf or trips to the lake.  
The Veteran's postal service manager stated that she has 
supervised the Veteran for the past six years and that until 
recently he was a sociable, talkative, and interactive person who 
was a model employee.  She reported that in the prior six months, 
the Veteran's work performance and attendance had declined and 
that he had developed a negative attitude and become distant and 
withdrawn.  A co-worker similarly reported a change in the 
Veteran's work and personal behavior in the previous six months.  

In October 2006, the RO issued a statement of the case (SOC) in 
which a decision review officer continued the Veteran's 30 
percent PTSD rating.  The Veteran appealed to the Board, stating 
his belief that the lay statements submitted on his behalf showed 
a worsening of his condition such that a VA examination was 
warranted.

In January 2007, the Veteran was admitted to a VA domiciliary and 
entered a Substance Abuse Treatment Program (SATP) for alcohol 
abuse.  Progress notes from that program dated between January 
2007 and February 2007 are associated with the claims folder.  
Those records show that in the previous month, the Veteran had 
had nightmares of frightening experiences and tried to avoid 
situations that reminded him of those experiences, was easily 
startled, and felt detached from others and his surroundings.  It 
was also reported that the Veteran had been married for 30 years 
and had been employed as a postal carrier for 15 years.  He 
feared losing his job because he had been twice charged with 
driving under the influence.  It was also noted that the Veteran 
often felt anxious and restless and could not tolerate closed 
spaces.  Walking around outside would alleviate those feelings.  
The SATP records further recorded emotional and psychological 
problems, serious anxiety or tension, and difficulty 
concentrating for the previous 30 days.  Suicidal ideation was 
denied and the Veteran's affect was recorded as restricted near 
the beginning of the program and stable at the end of the 
program.  Upon completion of the SATP phase I, the Veteran 
returned to work as a postal carrier.  

The Veteran completed a post-traumatic stress program (PTSP) 
screening evaluation in February 2007.  He reported flashbacks 
and nightmares, as well as frequent intrusive thoughts.  He 
avoided reading war-related news and watching war movies.  He 
reported working overtime in order to keep his mind occupied.  He 
described estrangement from others and survivor's guilt, as well 
as trouble sleeping and a heightened startle response.  The 
Clinical Social Worker/Readjustment Counselor who performed the 
PTSP screening found the Veteran's symptoms to be consistent with 
the diagnosis of PTSD and assigned him an estimated GAF score of 
50.  

In March 2007, the Veteran was seen for a PTSP intake interview.  
The Veteran was appropriately dressed and cooperative.  His 
affect was anxious and constricted.  The Veteran reported that he 
became easily irritated and startled and that he was experiencing 
frequent nightmares, flashbacks, intrusive memories, a decrease 
in pleasurable activities, estrangement, and nervousness.  
Thoughts of suicide were denied.  There was no evidence of a 
psychosis.  The VA physician assigned the Veteran a GAF score of 
50.  

In May 2007, the RO issued a supplemental statement of the case 
(SSOC) in which it continued the Veteran's 30 percent PTSD 
rating.  The Veteran thereafter stated that he had no additional 
evidence to submit and requested that his appeal be certified to 
the Board.  

The Veteran underwent a VA outpatient psychiatric evaluation on 
July 18, 2007.  He reported feeling depressed and confused with 
no appetite and stated that he had not worked or left his house 
since Saturday.  He stated that he did not think that he could 
prepare his mail route.  He reported feelings of hopelessness and 
helplessness regarding what he had accomplished during his 
lifetime and what to expect in the future.  The Veteran's 
appearance was casual and he demonstrated appropriate pro-social 
behavior.  His speech was clear and thought pattern logical.  He 
reported no thoughts of suicide or homicide and no 
hallucinations.  His affect and mood were both recorded as 
depressed.  It was noted that the Veteran had run out of the 
medication prescribed for his PTSD.  The intake examiner, a 
registered nurse, recorded a GAF score of 55.  

In October 2007, the RO issued an SSOC continuing the Veteran's 
30 percent PTSD rating.  The RO noted, however, that because his 
last VA examination was in 2005, he was to be scheduled for a new 
examination so as to better assess the current state of his PTSD.  
The Veteran was scheduled for a VA examination on October 22, 
2007.  It appears that that examination was rescheduled for 
November 14, 2007, by letter dated October 10, 2007.  The Veteran 
failed to report for that examination.  It is not clear from the 
claims folder why the Veteran failed to report for that 
examination.  In December 2007, the Veteran's representative 
stated that he had no further argument to present, and noted that 
the Veteran had failed to report for two scheduled VA 
examinations.



II.  Analysis

A.  Disability Rating

The Veteran asserts that his service-connected psychiatric 
disability has been more disabling than initially rated.  He 
contends that a rating in excess of 30 percent is warranted.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  "Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned."  38 C.F.R. § 4.7 (2009).

The Veteran's claim for a higher evaluation for his disability is 
an original claim that was placed in appellate status by a notice 
of disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found-- a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).

In assessing the evidence of record, it is important to note that 
the GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 51 - 60 is 
defined as: "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers)."  Ibid.  A GAF 
score of 41 - 50 is defined as: "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
Ibid.

Since the award of service connection, the Veteran's PTSD has 
been evaluated as 30 percent disabling under DC 9411.  Under that 
DC, a 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2009).

The Veteran was afforded a VA examination in October 2005.  The 
examiner provided a diagnosis of severe, chronic PTSD, major 
depression, and history of substance abuse disorder (alcohol) in 
partial remission.  He assigned an estimated GAF score of 44.

The Veteran submitted lay statements dated primarily in June 2006 
from friends, family members, and co-workers, who reported that 
the Veteran was withdrawn, unsociable, easily agitated, and prone 
to outbursts of anger over minor things.  His supervisor noted a 
traumatic deterioration in his performance and attendance at 
work.  His wife related that he spoke daily regarding certain 
experiences in Vietnam.  His childhood friend stated that the 
Veteran will no longer play golf or go to the lake and is 
reluctant to leave the house.  His sister also reported that the 
Veteran did not like to leave the house except for work and 
common errands.

VA treatment records, to include his SATP reports, PTSP 
assessment and intake reports, and a July 2007 outpatient 
psychiatric note, reflect that the Veteran has consistently 
reported flashbacks, nightmares, frequent intrusive thoughts, 
estrangement from others, survivor's guilt, constant trouble 
sleeping, decreased concentration, nervousness, and a heightened 
startle response.  His affect has been described variously as 
stable, restricted, anxious, constricted, and depressed.  The 
Veteran was diagnosed with PTSD and major depression, and 
assigned GAF scores of 50 and 55 between February and July 2007.  
There is no evidence of suicidal or homicidal ideation and no 
hallucinations.  

Given the inpatient and outpatient treatment reports and the 2005 
VA examination report, the Board finds that the Veteran meets the 
criteria for a 50 percent rating from June 29, 2005, the date set 
by the RO for the award of service connection.  The Veteran has 
social impairment as reflected by his VA treatment entries and 
examination report.  The lay evidence and most recent outpatient 
treatment records demonstrate difficulty in maintaining effective 
relationships and a decrease in work performance.  Further, GAF 
scores of 44-55 are indicative of moderate to serious impairment.  
In this case, the Veteran's impairment is more moderate than 
serious.  The attributes associated with a GAF score of 41-50 
include suicidal ideation, several obsessional rituals, or 
serious occupational or social impairment, as evidenced by such 
things as no friends or the inability to maintain employment.  
Other than the one notation that upon returning from Vietnam, the 
Veteran purposefully drove his car into a power pole, there is no 
evidence of suicidal or homicidal ideations.  The evidence also 
establishes that the Veteran is employed.  Although the October 
2005 VA examiner assigned the Veteran an estimated GAF score of 
44, the serious symptoms described by the DSM-IV are not 
consistent with the Veteran's symptomatology demonstrated on 
examination and therefore, the Board considers that score 
unrepresentative of the level of disability experienced by the 
Veteran at that time.  The Board notes that regardless of the GAF 
score assigned, that score must be considered in light of the 
actual symptoms of the Veteran's disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) 
(2009).

Further, the Board finds that the Veteran's service-connected 
PTSD is manifest by: chronic sleep impairment; disturbance of 
mood; anxiety, including irritability and exaggerated startle 
response; and suspiciousness, including social isolation and 
hypervigilance.  These symptoms cause reduced reliability and 
productivity in his occupation, as well as social impairment.  
The Veteran has normal judgment; normal short-term and long-term 
memory; no homicidal and suicidal ideation; and no delusions or 
hallucinations.  Thus, the Board finds that the symptoms 
exhibited by the Veteran conform most closely to the criteria for 
a 50 percent rating.  38 C.F.R. § 4.130, DC 9411.

The Board has considered whether a 70 percent rating is warranted 
and finds that it is not.  The Veteran has not demonstrated 
symptomatology reflective of the criteria for that rating, as he 
clearly does not have problems tantamount to suicidal ideation, 
obsessional rituals, near-continuous panic attacks or depression 
that affects his ability to function independently.  There is no 
evidence of spatial disorientation, or neglect of personal 
appearance and hygiene.  The evidence also fails to show that the 
Veteran is unable to maintain effective relationships.  

The Board has also considered whether a 100 percent rating is 
warranted and finds that it is not.  There is no evidence that 
the Veteran suffers from total social and occupational 
impairment.  As stated above, the evidence reflects that the 
Veteran is employed and has been married for 30 years.  He does 
not exhibit grossly inappropriate behavior and has always 
presented with an appropriate personal appearance.  Again, there 
is no evidence of hallucinations or delusions, nor is there 
evidence of memory loss or disorientation.

The Board notes that the Veteran's symptoms have been relatively 
consistent throughout the pendency of his claim.  Therefore, the 
Board finds that a staged rating is not warranted.  See 
Fenderson, supra.  Thus, an initial 50 percent rating is granted 
from the June 29, 2005, effective date of the award of service 
connection, and a higher rating is not warranted for any period 
since June 29, 2005.  38 C.F.R. § 4.130, DC 9411.

In finding that an evaluation greater than 50 percent is not 
warranted, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 50 percent for the Veteran's psychiatric 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

The above determination is based upon consideration of applicable 
rating provisions.  The Board also finds that the Veteran's 
disability level and symptomatology is adequately described by 
the rating criteria.  Without sufficient evidence reflecting that 
the Veteran's disability picture is so "exceptional or 
unusual," such that the "the available scheduler evaluation for 
[his service-connected psychiatric disability] are inadequate," 
referral for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating is 
not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 
38 C.F.R. § 3.321(b)(1) (2009).  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO received the Veteran's claim for service connection in 
June 2005.  In July 2005, the RO sent to him a letter notifying 
him of the evidence required to substantiate his claim.  The 
letter advised the Veteran of the information already in VA's 
possession and the evidence that VA would obtain on his behalf, 
as well as of the evidence that he was responsible for providing 
to VA, to include private medical evidence.  The RO further 
advised the Veteran on the types of evidence he could submit that 
would support his claim for service connection, specifically 
alerting him to the type of evidence needed to in order to verify 
his PTSD stressor incident, if necessary.  

Although the letter did not include the general criteria for 
assigning disability ratings and effective dates as required by 
Dingess, supra, after the Veteran filed his NOD as to the 
disability rating assigned, the RO sent him a letter in June 2006 
that described the evidence necessary to obtain a higher rating.  
The Veteran has not disputed the contents of the VCAA notice in 
this case.  Given the facts of this case, the Board finds that 
the Veteran had a meaningful opportunity to participate in the 
development of his claim.  Thus, the Board is satisfied that the 
duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has 
adequately fulfilled its obligation to assist the Veteran in 
obtaining the evidence necessary to substantiate his claim.  All 
available evidence pertaining to the Veteran's claim has been 
obtained.  The evidence includes his STRs, service personnel 
records, and VA treatment records, as well as records from the 
Veteran's private physician and lay statements in support of his 
claim.  The Veteran elected to not have a hearing in his case.  

A VA examination was conducted in 2005.  The Board has considered 
whether another examination was required in this case under the 
duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and 
by regulation found at 38 C.F.R. § 3.159(c)(4).  The Board notes 
that in 2007, the Veteran had been scheduled for a VA examination 
to determine the current status of his PTSD, but that he failed 
to report for that examination.  In this regard, if a claimant 
fails to report for a scheduled examination, VA regulations 
provide:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA examination 
or reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action shall 
be taken in accordance with paragraph (b) 
... of this section as appropriate.  
Examples of good cause include, but are not 
limited to, the illness or hospitalization 
of the claimant, death of an immediate 
family member, etc.

38 C.F.R. § 3.655(a).  Paragraph (b) further provides, in 
pertinent part : "When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record."  38 C.F.R. § 3.655(b).

In this case, and as previously acknowledged by his 
representative, the Veteran was scheduled for a VA examination, 
but failed to report.  There is no evidence demonstrating that 
the Veteran had an adequate reason or "good cause" for failing 
to report to be examined when VA requested.  Accordingly, the 
Board finds that VA has complied, to the extent required, with 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Although the Veteran's representative 
has now argued in the informal hearing presentation that an 
examination is warranted, 38 C.F.R. § 3.655(b) compels the Board 
to reach a different conclusion and adjudicate the claim, as done 
here, on the basis of the existing record.


ORDER

Entitlement to a disability rating of 50 percent from June 29, 
2005, is granted, subject to the laws and regulations governing 
the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


